Citation Nr: 9928501	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-00 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a November 1997 rating 
decision from the No. Little Rock, Arkansas, Regional Office 
(RO), which granted service connection for post-traumatic 
stress disorder (PTSD), and assigned a schedular 30 percent 
evaluation for the veteran's psychiatric disability.  The 
veteran perfected a timely appeal to that decision.

The veteran is unrepresented in this appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The PTSD is manifested by isolation, easily loosing his 
temper; nightmares, anxiety, depression, suicidal ideation, 
intrusive thoughts of Vietnam, startle reaction, and 
avoidance of crowds.  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130, Part 4, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); that is, he has presented a 
claim that is plausible.  Specifically, a claim that a 
disorder has become more severe is well grounded where the 
disorder was previously service-connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 
.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§ 4.10.  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The severity of PTSD is determined, for VA rating purposes, 
by application of the provisions of Parts 3 and 4 of the Code 
of Federal Regulations, and in particular 38 C.F.R. § 4.130 
and Diagnostic Code 9411 of the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.

Diagnostic Code 9411 provides that a 30 percent evaluation 
will be assigned for PTSD when occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often) chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).

A VA psychiatric examination was conducted in October 1997.  
At that time, the veteran complained of difficulty in 
sleeping and having bad dreams.  He stated that he became 
startled by any sudden sound.  He avoided crowds and 
situations that reminded him of the war.  He reported that he 
has been employed in the parts department of an automobile 
dealership for approximately two and half years duration and 
that he has not had any problems at work except for normal 
stress.  He indicated that he was married for 29 years and 
his wife left him.  He had been living with his girlfriend 
for eight months.

On mental status examination, the veteran was a casually 
groomed individual who conversed readily with the examiner.  
He was fully cooperative and gave no reason to doubt any of 
the information he provided.  He appeared rather anxious 
throughout the examination.  His predominant mood was one of 
anxiety and his affect was appropriate to content.  His 
thought processes and associations were logical and tight.  
There was no evidence of any loosening of associations, 
confusion, gross impairment in memory, hallucinations, 
delusional material, suicidal intent or homicidal ideation.  
He was oriented times three.  He had adequate insight and 
judgment.  He reported some suicidal ideation.  The examiner 
concluded that the veteran had a diagnosis of chronic PTSD, 
and that his current Global Assessment of Functioning (GAF) 
score was 55.

A VA psychiatric examination was conducted in March 1998.  At 
that time, the veteran stated that he felt that his symptoms 
were getting worse and that he was under increasing stress.  
He indicated that he wanted to stay isolated and that he 
noticed that he lost his temper faster than before.  He 
complained of nightmares, anxiousness, intrusive thoughts of 
Vietnam, becoming easily startled, and avoidance of crowds 
and situations that remind him of the war.  He reported that 
he has worked in an auto dealership as a parts salesperson 
for approximately 3 years.  He mentioned that he nearly got 
fired after having an argument with his boss and had to walk 
off.  He said that he was usually outside among friends doing 
things he likes to do when he was not at work.  He reported 
that he had been getting along fairly well with his 
girlfriend. 

On mental status examination, the veteran was a casually 
groomed individual who conversed readily with the examiner.  
He was fully cooperative and gave no reason to doubt any of 
the information he provided.  Eye contact was generally good.  
Speech was within normal limits with regard to rate and 
rhythm.  The veteran's predominant mood was one of some 
anxiety and his affect was appropriate to content.  His 
thought processes and associations were logical and tight.  
There was no evidence of any loosening of associations, 
confusion, gross impairment in memory, hallucinations, 
delusional material, or suicidal intent.  He was oriented in 
all spheres.  He had adequate insight and judgment.  He 
reported considerable suicidal ideation.  The examiner 
diagnosis was chronic PTSD, and that his current Global 
Assessment of Functioning (GAF) score was 50.

The veteran received intermittent treatment at a VA facility 
in 1997 and 1998 for his PTSD.  His symptoms included anxiety 
and depression.  An evaluation in July 1998 showed anxiety, 
suicidal ideation, and a constricted affect

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers and co- workers).

To summarize, the medical evidence reflects that the veteran 
experiences significant, persistent symptoms associated with 
his PTSD, including feelings of isolation, easily loosing his 
temper; nightmares, anxiousness, intrusive thoughts of 
Vietnam, becoming easily startled, and avoidance of crowds 
and situations that reminded him of the war.  Additionally, 
he had considerable suicidal ideation and a constricted 
affect.  Furthermore, his PTSD has required ongoing treatment 
at the VA medical center.  Also, his current GAF of 50 
indicates serious symptoms.

After reviewing the evidence, it is the Board's judgment that 
the degree of disability resulting from the PTSD is 
consistent with the criteria for 50 percent.  

However, the Board, finds that this same evidence does show 
the presence of the previously stated criteria required for a 
rating of 70 percent.  The recent VA examination indicated 
that his speech and thought processes were normal.  There was 
no gross impairment in memory.  He was correctly oriented 
with adequate insight and judgment. 

In rendering this determination the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In this 
regard, the Board finds no basis, which permits a rating in 
excess of 50 percent.  The Board further finds that the 50 
percent rating is the highest rating warranted during the 
appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an increased rating to 50 percent for PTSD is 
granted, subject to the laws and regulations governing the 
award and disbursement of monetary benefits.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

